Exhibit 10(m)8


ANNEX A
TO
ALLETE EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT


1.           Further Terms and Conditions of Performance Shares.  The Grant of
Performance Shares evidenced by the Grant to which this is annexed is subject to
the following additional terms and conditions:


(a)           Dividend Equivalents.  The Participant shall receive Dividend
Equivalents with respect to the number of Performance Shares subject to the
Grant.  Dividend Equivalents shall be calculated and credited to the Participant
at the end of the Performance Period.  The Dividend Equivalents shall be in the
form of additional Performance Shares, which shall be added to the number of
Performance Shares subject to the Grant, and which shall equal the number of
Shares (including fractional Shares) that could be purchased on the dividend
payment dates, based on the closing sale price as reported in the consolidated
transaction reporting system on that date, with cash dividends that would have
been paid on Performance Shares, if such Performance Shares were Shares.


(b)           Satisfaction of Goals.  At the end of the Performance Period, the
Executive Compensation Committee (the “Committee”) shall determine the extent to
which the Performance Goals have been met.  The Participant will not be credited
with any Performance Shares if the threshold level has not been met. Subject to
the provisions of subsection (d) hereof and to provisions in the Plan for change
in control, percentages of the Performance Share grant shall be credited to the
Participant as follows:  If the threshold level has been met, 50% of the
Performance Shares (as increased by the Dividend Equivalents) shall be credited
to the Participant.  If the target level has been met, 100% of the Performance
Shares (as increased by the Dividend Equivalents) shall be credited to the
Participant.  If the superior level has been met, 200% of the Performance Shares
(as increased by the Dividend Equivalents) shall be credited to the
Participant.  Straight line interpolation will be used to determine earned
awards based on achievement of goals between the threshold, target and superior
levels.


(c)           Payment.  Subject to the provisions of subsection (d) hereof and
to provisions in the Plan for change in control, Performance Shares as
determined by the Committee according to subsection (b) hereof shall be paid out
100% (as increased by the Dividend Equivalents) within two and one half months
after the end of the Performance Period and after the Committee has determined
the extent to which Performance Goals have been met.  Payment shall be made,
after withholding Performance Shares equal in value to the Participant’s income
tax obligation via a deposit of ALLETE common stock into an Invest Direct
account. Performance Share awards shall not vest until paid.


(d)           Payment Upon Death, Retirement or Disability; Forfeiture of
Unvested Performance Shares Upon Demotion, Unsatisfactory Job Performance or
Other Separation from Service.


 
(1)
If during a Performance Period the Participant (i) Retires, (ii) dies while
employed by a Related Company, or (iii) becomes Disabled, the Participant (or
the Participant’s beneficiary or estate) shall receive a payment of any
Performance Shares (as increased by the Dividend Equivalents) after the end of
the Performance Period, promptly after the Committee has determined the extent
to which Performance Goals have been met.  The payment shall be prorated based
upon the number of whole calendar months within the Performance Period which had
elapsed as of the date of death, Retirement or Disability in relation to the
number of calendar months in the full Performance Period. A whole month is
counted in the calculation if the Participant was in the position as of the 15th
of the month.



 
(2)
If after the end of a Performance Period, but before any or all Performance
Shares have been paid, as specified in subsection (d)(1) above, the Participant
Retires, dies or becomes Disabled, the Participant (or the Participant’s
beneficiary or estate) shall be entitled to a full payout of all Performance
Shares (as increased by the Dividend Equivalents), which shall be paid out at
the next scheduled performance share payment date.



 
(3)
If prior to payment of all Performance Shares, the Participant is demoted, or
ALLETE or a Business Unit determines, in its sole discretion, that the
Participant’s job performance is unsatisfactory, ALLETE reserves the right to
cancel or amend the Participant’s grant relating to any unpaid Performance
Shares, with the result that some portion or all of the Participant’s unpaid
Performance Shares will be forfeited.



 
(4)
If the Participant has a Separation from Service for any reason other than those
specified in subsection (d)(1) above, all Performance Shares and related
Dividend Equivalents to the extent not yet paid shall be forfeited on the date
of such Separation from Service, except as otherwise provided by the Committee.



2.           Ratification of Actions.  By receiving the Grant or other benefit
under the Plan, the Participant and each person claiming under or through
Participant shall be conclusively deemed to have indicated the Participant’s
acceptance and ratification of, and consent to, any action taken under the Plan
or the Grant by ALLETE, the Board or the Committee.


3.           Notices.  Any notice hereunder to ALLETE shall be addressed to
ALLETE, 30 West Superior Street, Duluth, Minnesota 55802, Attention:  Manager -
Executive Compensation and Employee Benefits, Human Resources, and any notice
hereunder to the Participant shall be directed to the Participant’s address as
indicated by ALLETE’s records, subject to the right of either party to designate
at any time hereafter in writing some other address.


4.           Governing Law and Severability.  To the extent not preempted by the
Federal law, the Grant will be governed by and construed in accordance with the
laws of the State of Minnesota, without regard to its conflicts of law
provisions.  In the event any provision of the Grant shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Grant, and the Grant shall be construed and enforced as
if the illegal or invalid provision had not been included.


5.           Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.  The following definitions apply to
the Grant and this Annex A:


(a)           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
 
(b)           “Disability” or “Disabled” means a physical or mental condition in
which the Participant is:
 
 
(i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months;

 
 
(ii)
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under the Employer’s
accident and health plan;

 
 
(iii)
determined to be totally disabled by the Social Security Administration; or

 
 
(iv)
disabled pursuant to an Employer-sponsored disability insurance arrangement
provided that the definition of disability applied under such disability
insurance program complies with the foregoing definition of Disability.

 
(c)           “Related Company” means ALLETE, Inc. and all persons with whom the
ALLETE, Inc. would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control);
provided that in applying Code sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code sections 1563(a)(1), (2), and (3), and in applying
Treasury Regulations section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulations section
1.414(c)-2.


(d)           “Retirement” or “Retires” means Separation from Service, for
reasons other than death or Disability, on or after attaining normal retirement
age or early retirement age as defined in the most applicable qualified
retirement plan sponsored by the Related Company that employed  the Participant
immediately preceding the Separation from Service, without regard to whether the
Participant is a participant in such plan, or if the employer Related Company
does not sponsor such retirement plan, on or after attaining Normal Retirement
Age or Early Retirement Age as defined in the Minnesota Power and Affiliated
Companies Retirement Plan A, without regard to whether the Participant is a
participant under the Minnesota Power and Affiliated Companies Retirement Plan
A.


(e)           “Separation from Service” means that the Participant terminates
employment within the meaning of Treasury Regulations section 1.409A-1(h) and
other applicable guidance with all Related Companies.  Whether a termination of
employment has occurred is determined under the facts and circumstances, and a
termination of employment shall occur if all Related Companies and the
Participant reasonably anticipate that no further services shall be performed
after a certain date or that the level of bona fide services the Participant
shall perform after such date (as an employee or an independent contractor)
shall permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Related Companies if the Participant has been providing
services to the Related Companies less than 36 months).  A Participant shall not
be considered to separate from service during a bona fide leave of absence for
less than six (6) months or longer if the Participant retains a right to
reemployment with any Related Company by contract or statute.  With respect to
disability leave, a Participant shall not be considered to separate from service
for 29 months unless the Participant otherwise terminates employment or is
terminated by all Related Companies.


 
 
 

--------------------------------------------------------------------------------

 
